OPINION — AG — IF THE PURPOSE STATED IN THE BOND PROPOSAL FOR BORROWING THE MONEY FOR BUILDINGS, SOLD BY YOUR SCHOOL DISTRICT TO THE OKLAHOMA CITY SCHOOL DISTRICT, WAS RESTRICTED TO THE BUILDINGS INVOLVED IN THE SALE, THEN ALL THE PROCEEDS OF THE SALE, REPRESENTING BOND PROCEEDS, MUST BE DEPOSITED IN THE SINKING FUND OF THE CHOCTAW SCHOOL DISTRICT IN ACCORDANCE WITH THE RULE SET OUT IN "IN PROTEST OF REID, ET AL". IF, ON THE OTHER HAND, THE PURPOSE FOR WHICH THE MONEY WAS BORROWED, SET OUT IN THE BOND PROPOSAL, WAS BOARD ENOUGH TO INCLUDE OTHER CAPITAL IMPROVEMENTS IN THE CHOCTAW SCHOOL DISTRICT, THE PROCEEDS OF THE SALE OF THE BUILDINGS, ATTRIBUTABLE TO BOND PROCEEDS, MAY BE NOW EXPENDED BY THE DISTRICT FOR CAPITAL IMPROVEMENTS IN OTHER AREAS OF THE SCHOOL DISTRICT. CITE: ARTICLE X, SECTION 16, ARTICLE X, SECTION 27, ARTICLE X, SECTION 26 (W. J. MONROE)